DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2020/0128047 to Biswas et al.
As concerns claims 1, 11 and 18, a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
identifying a plurality of devices (client devices, Fig. 9, 904,906,908) communicating in a carrier environment (Fig. 9, 910-network); 
identifying an anomaly (0116-security risk activity; 0009-anomaly detected) associated with a first device (user device) of the plurality of devices, wherein the anomaly is associated with at least one usage pattern (0116-user activity; 0117-patterns of activity) of the first device; 
responsive to identifying the anomaly, applying at least one business rule (0009-security policy, “policy” inherently comprises rules) to the first device (0116-remedial measures); and 
responsive to applying the at least one business rule to the first device, generating at least one notification (0116-alert system administrator) to an administrator responsible for managing the first device.  

As concerns claims 2, 12 and 19, the invention of claims 1, 11 and 18, wherein the anomaly is at least one of an expiration of a timer, a data change (0112-systems and change data), or an activation of a user-defined trigger.
  
As concerns claims 3 and 13, the system of claim 1, wherein the anomaly is at least one of a predefined trigger or a user-created trigger (0116-user activity, is a “user-created” trigger).
  
As concerns claims 4 and 14, the system of claim 1, wherein the notification includes at least one of an email or short message service (SMS) message (0174-alerts; email, SMS).  

As concerns claims 5, 15 and 20, the invention of claims 1 and 18, wherein the notification includes an alert (0009-generating an alert that an anomaly has been detected) associated with the anomaly.  

As concerns claim 6, the system of claim 1, the operations further comprising communicating the notification to a user (0116-alert system administrator, administrator is a “user”) or system.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128047 to Biswas et al. in view of U.S. Patent Application Publication 2019/0104382 to Lalka et al.
Biswas et al. ‘047 do not disclose:
As concerns claims 7 and 16, the invention of claims 1 and 11, the operations further comprising one of: async queueing of a message request until a particular time; or sync queuing of the message request responsive to a successful completion or failure of an activity.  
Lalka et al. ‘382 teach:
As concerns claims 7 and 16, the invention of claims 1 and 11, the operations further comprising one of: async queueing of a message request until a particular time (0053-delay triggered notification; placed in queue); or sync queuing of the message request responsive to a successful completion or failure of an activity.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Biswas et al. ‘047, with queueing of messages, as taught by Lalka et al. ‘382, in order to provide a mechanism to filter and manage messages, thus not overwhelming a system.

Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128047 to Biswas et al. as applied to claims 1 and 11 above, in view of U.S. Patent No. 6,463,462 to Smith et al.   
Biswas et al. ‘047 do not disclose:
As concerns claims 8 and 17, the invention of claims 1 and 11, the operations further comprising selecting a template for use in composing a message associated with the notification.  
As concerns claim 9, the system of claim 8, the operations further comprising retrieving at least one data element to complete the template.  
As concerns claim 10, the system of claim 9, the operations further comprising: composing the message using the template and the at least one data element; and sending the message to at least one recipient.  

Smith et al. ‘462 teach:
As concerns claims 8 and 17, the invention of claims 1 and 11, the operations further comprising selecting a template for use in composing a message associated with the notification (fig. 2, 102-notification form).  
As concerns claim 9, the system of claim 8, the operations further comprising retrieving at least one data element to complete the template (fig. 2, 106-addresses retrieved).  
As concerns claim 10, the system of claim 9, the operations further comprising: composing the message using the template and the at least one data element (fig. 2, 106, 108-addressed selected); and sending the message to at least one recipient (fig. 2, 136; col. 5, lines 53-57).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Biswas et al. ‘047 with a template, as taught by Smith et al. ‘462, in order to provide a universal method for creating messages.

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
The applicant argues Lalka fails to disclose or suggest the identification of an anomaly associated with a first device, where the anomaly is associated with at least one usage pattern of the first device as recited in claim 1.
	The applicant’s arguments are moot in view of the new grounds of rejection, necessitated by the newly amended claims. Furthermore, the claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. In particular the term “anomaly” is a broad term, that is not further defined within the claims. The newly amended limitations have been addressed in the prior art rejections cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2016/0350173-0120-alert to admin; 0116-policy rules for anomaly, corrective actions; 0090-resource usage for anomalies monitored.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451